—In an action to recover damages for breach of fiduciary duty, the plaintiff appeals from an order of the Supreme Court, Rockland County (Nelson, J.), dated April 2, 2001, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint (see, Abrams v Donati, 66 NY2d 951; Wolf v Rand, 258 AD2d 401; Brown v New York City Health & Hosps. Corp., 225 AD2d 36; Elenson v Wax, 215 AD2d 429). O’Brien, J. P., S. Miller, McGinity, Schmidt and Townes, JJ., concur.